Name: Commission Regulation (EEC) No 3353/91 of 18 November 1991 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/24 Official Journal of the European Communities 19 . 11 . 91 COMMISSION REGULATION (EEC) No 3353/91 of 18 November 1991 fixing additional amounts for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 1235/89 (2), and in particular Article 8 (4) thereof, geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Commission Regulation (EEC) No 2474/70 (8), as amended by Regulation (EEC) No 3986/87, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Commission Regulation (EEC) No 21 64/72 (9), as amended by Regulation (EEC) No 3987/ 87 (10), the import levies on slaughtered fowls and geese originating in and coming from Bulgaria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 3116/89 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun ­ tries, a second offer price must be determined for exports from these other countries : HAS ADOPTED THIS REGULATION : Article 1 Whereas, pursuant to Commission Regulation (EEC) No 565/68 (*), as last amended by Regulation (EEC) No 3986/87 (6), the import levies on slaughtered fowls, ducks and geese originating in and coming from Poland are not increased by an additionnal amount ; The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex. Whereas, pursuant to Commission Regulation (EEC) No 2261 /69 Q, as last amended by Regulation (EEC) No 3986/87, the import levies on slaughtered ducks and Article 2 (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5 . 1989, p. 29 . This Regulation shall enter into force on 20 November 1991 . (3) OJ No 129, 28 . 6 . 1967, p. 2577/67. 0 OJ No L 300, 18 . 10 . 1989, p. 10 . 0 OJ No L 107, 8 . 5. 1968, p. 7. (8) OJ No L 265, 8 . 12. 1970, p. 13 . O OJ No L 232, 12. 10 . 1972, p. 3 . (10) OJ No L 376, 31 . 12. 1987, p. 20 . (6) OJ No L 376, 31 . 12. 1987, p. 7. 0 OJ No L 286, 14. 11 . 1969, p. 24. t ! 19 . 11 . 91 Official Journal of the European Communities No L 317/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 18 November 1991 fixing additional amounts for poul trymeat products (ECU/100 kg) CN code Origin of imports (') Additional amount 0207 39 11 01 60,00 0207 41 10 01 60,00 0207 39 31 02 10,00 0207 42 10 02 10,00 0207 39 75 03 40,00 0207 43 61 03 40,00 0207 39 77 04 10,00 0207 43 63 04 10,00 1602 39 11 05 70,00 (') Origin : 01 China 02 Yugoslavia 03 Bulgaria 04 Bulgaria and China 05 Hungary.